 

Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page 1 of 22 PagelD 1

CLERK UF OFS PRCT coug
NORTHERN DIST oF QURT

¥ ae
PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) ORT Y eae HOVISION

  

GE

IN THE UNITED STATES DISTRICT COURT 2020 0CT -6 PH 1:04
FOR THE NORTHERN DISTRICT OF TEXAS

Fort Worth Division DEPUTY CLERK pe
Sylvia Rodriguez Poblano #81880-179

Plaintiff's Name and ID Number

EMC Cars wel] -
Place of Confinement ca? «2 0 C V- 1 0 9 6 Pp

(Clerk will assign the number)

 

 

 

 

cc
=orden x © BOP FMC Carsvoel|
P.0-BoX AUG
LT. An
Defendant’s Name Thon ¥T. W Oc +h 1x “| Lol at

 

a .
LT. Buler
Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page 2of22 PagelD 2

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? _ YES xX O

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiffs)
Defendant(s)
Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

an wMP Y

Approximate date of disposition:

 
Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page 3of22 PagelD 3

 

PLACE OF PRESENT CONFINEMENT: EMC Cacswe\\

EXHAUSTION OF GRIEVANCE PROCEDURES: ey
could nordve to Pred

Have you exhausted all steps of the institutional grievance procedure? ___YES ZNO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Name and address of plaintiff: Sulvia Rodriquez Poblano ZISYOr 119
EMC Carswell P.O. Box 2113
ET. Worth Tx Tei]

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant: LDorden Cacr - Fac Cacswel|
Ro. COX 2137, FheDodh TX 16197

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Total Inditference  Violasions of Gnsttotonal Rights ,
medical (ndicCrerene, Abuse Cruel and Unusual ansheent
Defendant#2: &T, Anthonu - FMC Carsw

P.O. Box 27127 er Worth ik veiw

Bniefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Ace,

Crue lby Nouse (Men tal é Physica ) , Indifference , Jiolahons~

oF many conStitotional rights’
Defendant#3: LT. BRuthker -~ EWM Ccacswell
P.O. Boy 91137 FT Wocth Ty “1b lav

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Same aS albove

 

Defendant#4: VS. Co\e Rods - ANech Ontt VYanaacn 71C

Carswell P0.20x QU3I FT Decthtk Tela
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Same aS Gchoveée

Defendant #5: ' - Sco | - Say \

Eic Carswe\\ GO. BEX ANSI EtDoecth Tk 1ALIdT

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

SQAM2 as Above

 

reo Dr. Jouwdy FMC Carswell FO-BoxK ats? aera

gare aS albove-

EMC Carswel} P.O. Ba 27137

ml pe. Langham: eT worth TX
Came as aleve

41a]
On

Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page4of22 PagelD4

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
vs a ‘ ~

Ss O in all claims
Wat seas as _a\\ defenders (To save coom Rabriguez -
Pollan asks c@urt to inclicdle each):
Vidlations_o€ bth and &th Aumenduents - Cruel and Uausua |
Punishment, Total b ack oF Indikerence Toward We (Rare ,
neath menkad Meal th Sokety cl Bde aes tyge
ec

? =< lo. . 076)
zag) wrois' “eon aloise and assault - |

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

memenco RPehuscton  ® hoo OsnR
“UNS UNDA MO fer OLS,

GENERAL BACKGROUND INFORMATION:
A. State, in co ee all names aN have i deto= or been known by S lui and all aliases.
Wica

Qul ce blono Sul WIQ IME

B. List OA ene ae identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

Si890-A1F¢

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES x NO

 

 

 

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

 

 

1
2
3. Approximate date sanctions were imposed:
4. Have the sanctions been lifted or otherwise satisfied? ___YES Kno
Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page5of22 PagelID5

C. Has any court ever warned or notified you that sanctions could be imposed? YES * NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

Executed on: a DOO

DATE

 

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.
2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.
3. Iunderstand I must exhaust all available administrative remedies prior to filing this lawsuit.
4. understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.
5. Iunderstand even if] am allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this Gg | 2y ZOZ) _ dayof 200 BO).
(Day) (nfonth)

 

above questions may result in the imposition of sanctions. The sanctions the court may impose include, but

|

|

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

 
ee
{
Case 4:20-¢w-01096- AF Boe: Filedé¥0/06/20 Page 6of22 PagelD 6 oO
Cause of Action

. ~ elation 06 St Amend monk

~The | or Son. “authorities, aid Nol take the 7
“inmates needs. Auring 4 Werle de Pandemic
_. Wo consideration and~did VET provide comprtible Oe
a mo shes. Net. met oc meet Vavilized standards
| ecent

Ne Delt erate tTndilerence_

 

A Extreme ond uni yusheys a Securit Yo .
_ WEGS | ures worm Look thereef -hat
ae led to “Negative” COVID-14F inmates too
_ being Corced nie becoming” “Poste. ‘earth _
Cou lt-19 costing iwes. and. Sac ther poate

 

 

 

 

 

 

 

_ 3. Denial of. ARYy Treatments —
. ) Physical. _
LO Mente _ i
A Unnecessary and Wanton elition
a _©£ Pain:

 

 

Prison. Eee icrals most Reo POO +o all ok
a - Your Senos Medical needs, COVID-IF CoN
ne ot be yaken. as Non Serious and thet iS (row)

AY WES and 1s handled. Anere at FMC Cacswol . to

_§.. CheYning. -& Bedding
Women were Paced to wear the same.

ee  Aety clothes € bedding Soc \ days Plus,
dS Sick worth Cov i@= “VV
— ee Failure +e allow Haein mates, 5209 per... ee.
co OiSpose oF wWasres violake the
eee _ Pumendment « Allo the wmates in, vac.
_. AaNorcth were Preatened. AN BQun. point an
(vu ee . OVO Testroem needs. and -ge sade.
Weeding on them selues. and. ucinat ‘Le ag.
OY, ‘them ge\veSs Wewere| rate au

UT. teers? BUTLER. > Its bad SSaoh

 

 

 

 

 

 

 

 

 

 

 
. a
Case 4:20-cv-01096-P Document1 Filed ro/onie0 Page 7 of 22 PagelD 7 ©

a had ya'll are Breathing while LT. Aa Tony
wo WS, W Fandish ing Sirearvs, LT. AAITHOMY..
Was gong into. Cells wana _around 4. shotgun
_..... \eeK AG. Wee non askwina— “woho's gernons ASME
todas) hecause sone Yekey, is!" and alse Soying
Nd. Kaunkin US. yall are. aloornt te 826.20} rk
Tw ali. avo ! _

- 73. Ne access to. Hy ain 05 eC Conmassary

These provided by the institution as wel |
OS Nose On _CornaiSSacy syice we Oere
Nor pecwirtted +o shop." We alse hack Sons
posted everywhere about washing our ands
freq ven ty Adve to Covin-i¢f_, Vet on several
occassion’ ocr Severo] BGA S ‘akon time £90 bot
of Vand Soap in the Restrooms.

g¢. NOHOT Meals for ASdays and aven sack

meals, cefe cred to by LT, ANTHOASY as

“ BAG NASTIES”. ON several eccassions

thece Was MWoLDED l\uenchmvat and mw

VYeEaetables yak ere PKOLA

sl\iwed -§ Wen bcooaht ‘ko Vw aFFicecs

_ atrenstion were totd “dere ort ”

. lout Anak \s whet He have +o g Ko-gweda lls ve
* A Sanchacu edvironmenty is a basic
Yuma need that a Penal Lastvhstian
must prev ide".

 

 

 

 

 

 

QA. Not roid proper PPE oer CDC
Nek providing € Ave Ne Gloves at
O\\, Skee Membas iw the OCGicers
Union hawe A\so dong a \ao suit foc
being mada to work iN Hezarcdoeus

ee ndtthoas and Net Provided ro PPE.
Se\C- care _ i some Lag Brak on ok al lored .
2

oO. Ovec- Cromdana ond AA Secial_ Disfeacing.
_— ACA L aretlusomen +o ONG ADPTO XI Vic —_ J
8’ X*\0! cell. hat has a sets, "ot bunk. ae

 

 

 

 

 

 
 

Twine qt. the Same cs

____inmetes which could nok! be moved dde to.

Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page 8of22 PagelD 8°

beds, acesh with attached charl ano
UY Locker’. There Se, we. could nen secial a
_ distance. “aad. were Torceate lve iw ceNS

 

with. posi hve. COVID =A. wares , Tawades -

. ~Ehgt were. very tl and wiyth.a.trotad. ce
nels Sha had ested wake ee
x WW? S. LO NO
mes. PL wor to Fes ag. OSIM. hed been.
S with Seriovslu sick

 

  

Ovec COWAING + . | _. a

 

we} Nave sutleced o “mu tually enforcing. __
a eCeck that p rekUces *xho decor wation of =

 

 

 

 

a_s\ina\e. idtevta Fable human veedg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_. ~ _In_or daa to become unconsh tutional in.
eee eee nee _ COWAND'D Aahon e
Fe

D

Case 4:20-cv-01096- BR Document 1. Filed 10/06/20 Page 9 of 22 PagelD 9

Decument List

 

 

ae _*. ‘Teatwa. ev". ro crue) Ye “and in humane. — ee
Factors ulaich orovitte dotes Times
and names as evidence of: fac. co

=== _ Gee List of Wi ann sep Prended

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page 10o0f22 PagelD 10

FAITH M. BLAKE,

(No. 73053-279),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),

DELISA WILLIAMS,
(No. 99950-051),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66795-380),
MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57104-083),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-480),
JULIANA LOURDE,
(No. 28023-078),
WINDY PANZO,

(No. 15967-059),
SAMANTHA FORSYTHE,
(No. 31158-064),
ANDREA BROOKS,
(No. 28601-380),
CARRIE ALLRED,

(No. 31517-045),
ANGELA REYNOLDS,
(No. 50702-177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NIKKI GRAHAM,

(No. 17369-046),

PON LR LL UN) UD UD LP LN UP UP LD LD LO OD UID UT) UN) LOD LO UD UO LOD UD CO) COD COD LOD COD LOD UD UD LO? LO? CO? CD CD OP
 

Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page 11 of 22

ANIKA FOLSOM,

(No. 32338-064),

ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),
LAURA SHAUGER,
(No. 68517-066),

WENDY ESPINOZA,
(No. 12293-010),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-480),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-010),

C2 0 0 UO SPN LN LN 7 LN? LP LP? UO LP? LO) VIAL? LP SI LI YO? I? LN LO) LI? LN C2 LN LN LN LN OO? C2 UN LN 2 LN LN LN 2 LN LN UL LN

'
No
‘

PagelD 11
BT

EY

Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page12o0f22 PagelD 12

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),
KENDRA WARD,
(No. 53803-177),
DAVI BAILEY,

(No. 22215-040),
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,
(No. 28516-009),
TESA KEITH,

(No. 58769-177), _
ERIKE MIJAREZ,
(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),
AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,
(No. 26623-078),
YVETTE AVILA,
(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),
 

 

Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page 13 of 22

CRYSTAL THOMAS,

(No. 27832-078),
KRISTINA KOEHN,

(No. 15271-062),

ROSE MYERS,

(No. 08419-063),

LAURA HERNANDEZ,
(No. 38575-379),

ASHLEY VANDENBURG,
(No. 77327-061),
VERONICA VALENZUELA,
(No. 50918-051),
CHRISTINA JUAREZ,
(No. 48416-177),
MIRANDA FOURNIER,
(No. 20566-078),

TARA CHILDRESS,

(No. 27847-045),

NO? CO LN LP WN LN LN UO? LP) LN U2 LON UN A? LN LN? LO) LN

PagelD 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Patricia Aruda (No. 03944-122)

Ruqayge Aida-AbdilePakim INO. 5009-1 Filed 10/06/20 Page 14of22 PagelD 14

Karen Mae Lee (No. 57409-380)

Elva Sofia Ibarra (No. 48282-177)

Fabiola Sanchez (No. 85255-280)

Ivette Davila (No. 17644-035)

Jessyca Hoskins (No. 12597-010)

Sylvia Rodriguez Poblano (No. 81880-179)

Leticia Marquez (No. 92027-080)

April West (No. 21335-074)

Katina N. Everett (No. 93370-083)

Gabriela Nevarez (No. 45225-013)

Danielle Dewrock (No. 46322-044)

Delberta Rose McKenzie (No. 27208-078)

Megan Kemp (No. 54586-177)

Sierra Shawnee Taylor (No. 17586-046)

Anne Reed (No. 29625-047)

Krisa Dawn Durham (No. 15262-010)

Vanessa Lisla Cloud (No. 63190-379)
Tammy Marie Medlin (No. 15151-062)
Karen Wilson (No. 57264-177)
Tammy Marie Latham (No. 38333-479)
Nallely Milagros Alejandro (No. 30170-479)
Amelia Marie Spiotto (No. 21056-040)
Rose Linda Ganceres (No. 12577-479)

Rachel Vasquez (No. 92500-380)

Tiffanie Denise Gurule (No. 02600-480)

Stacey Anderson (No. 06541-031)

Stacy Rene Crutcher (No. 22811-078)

Deborah Drummy (No. 03723-030)

Angela Marie Thomas (No. 15648-031)

Maria Nunez (No. 26633-078)

Kimberly Gaskins (No. 15453-028)

Jessica Ann Idlett (No. 56827-177)

As these prisoners were not included as plaintiffs in the original case, their
declarations/affidavits will not be considered by the Court in this proceeding. If any of these
FMC-Carswell prisoners seeks to maintain her own lawsuit, however, she will be given the

chance to complete and file a civil complaint form and an in-forma- pauperis application. The

-2-
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page15of22 PagelD 15 ©
— @) Srtoc- Telegram report by # Kaley Sohason. a

 

 

 

 

 

 

 
Case 4:20-cv-01096-P Docume

Women say they

StarTelegram Ft. Worth Téeas

BY KALEY JOHNSON
AUGUST 31, 2020 05:00

AM , UPDATED
|

Inmates incarcerated at the ohly federally-run

to a “house of horror” over the past few months.

| .
ht1 Filed 10/06/20 Page 16 of 22 pagds) ar

eu

COVID at Fort Worth prison

  
 

 

face

AUGUST 31, 2020 03:29 PM

pedical prison for women in the country say they have been subjected
li

As of Tuesday, 73 women have signed onto-a potential class-action suit against Federal Medical Center Carswell, its

warden and several officials

In more than 200 pages of handwritten testimo
malicious treatment as COVID-19 ran through

“While the public only hears one side c

|

and officers.

ny, women describe meals of rotten food, negligent medical care and

the prison.

f the major business (BOP and FMC Carswell), the

forgotten lives of mothers, daughters, grandmas. granddaughters, sisters all live against every
CDC guideline,” the lawsuit says.

In response to allegations of inistreatment at ree Carswell, the Bureau of Prisons sent a statement on its general
s

policies for handling COVID-19. In part of the
to quarantine and

CDC guidelines “with regard

The statement also said the nlajority of inmates! who tested positive for COVID-19 are asymptomatic.

PRISON LOCKDOWN

tatement, the BOP said its care and treatment of inmates follows
isolation procedures, along with providing appropriate treatment.”

i '
FMC Carswell, located in northwest Fort Worth, has been a medical women’s prison since 1994. The facility, which

currently houses about 1,300

In April, a woman incarcerated at
She

Circle Bear died on April 28.
the last.

The description of what women at
Df wr

and the more than 200 pages
19.

On June 30, the first cases of

Most of the units in Carswell,
in a 7-foot-by-10-foot space,

While the facility had already;
down the commissary and all

 

 

inmates,

‘

|
|

|
I

|

t

such as 2 North,
bre setion the perimeter of a square with a TV room in the center.

|
i
i
i
'
1
i

arswell gave birth via cesarean section while on a ventilator at
as the first

FMC Carsw
itten testimony from women in Unit 2 North, the first unit to be

Lommunity spread
testimony. Inmates say a member of staff on thg

n lockdo

The TVs were turned off; officers tald the wom

For the next four weeks, many of the women w
inmates said, they also went three weeks without being able to buy items such as soap, aspirin or t
|

The prison stopped serving hat meals. For 19 dg
called them “bag nasties” -— which served as lurch and dinner.

has a checkered history of accusations of sexual assault and
Most women are serving sentences for drug or white-collar crimes and have medical issues.

 

medical neglect.

a hospital. Andrea

woman in BOP custody to die from coronavirus — she would not be

+1] have gone through for the past two months is based on interviews
hit with COVID-

began at Carswell, according to the lawsuit and adjoining
hospital floor was the first person to bring the virbs into the prison.

ire set up inside a four-story high rise. Cells, which hold four women

-— not allowing visitors or daily outdoor time — [Carswell shut

been wp
cvs For thr¢e days, women said, they did not have contact with their families.

=n news stations were airing “fake news” about the prison.

uld not be able to go outside. Since the commissary was shut down,
aMpons.

ys, the women said, they received one sack of food a day — inmates

 

 
The vegetables they would give u
muffins had mold on them. The fr
the lunch meat unrefrigerated for

The bag usually consisted of “pight pieces of brdad, two slices of lunch meat, an apple or orange, ha

a tomato and a bag of chips,” ¢
“The vegetables were always

  

rown land soft. My bunkie’s bag once contained a fly in the bag.”

nt1 Filed 10/06/20 Page17of22 PagelD 17

3 were brown and dirty. The meat smelt old. The
it was rotten. They expected us to h
nours and eat it for dinner. Juliana Ela

old onto
ine Lourde

If an onion, half

ne vale who agked to be identified by her initials M.S., wrote in her testimony.

The prison removed women from the unit who worked in sanitation or food service so they would still be able to

work. Women received cloth masks that are wasped once a week, and staff put up plastic shower cu
cells, inmates said.

open doorway of the women’s

THREATENED BY OFFICE

The night COVID-19 fully hit ithe prison, womes

two officers.

On June 30, women were kept
paperwork that allows them to
restroom. A staff member hit tl

Two officers, identified in the
Butler carried pepper spray. A
woman, Ruqayya Abdul-haki

“they were breathing, and that

Adbul-hakim wrote that the me

They threatened to take our mattr
Anthony called us cows. L i

did we do wrong?’ he
Abdul-hakim

“I refused to move even though

The lawsuit specifically names

When asked about this incident
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARAN

As tensions rose at the prison, COVID-19 cases d

The prison started mass testing
510 women in the prison tested

According to the lawsuit, women who tested positive were pulled from their cells and sent to a quar
M2. They had to leave most of their items behind

were quickly stolen.

Faith Blake, the primary plaintiff of the lawsuit, $

horribly.”

RS

in their cells for
go to the bathroo:
he panic button an

 

suit as Lt. Anthon
thony, waved the

was enough.”

n terrified her, tri

in 2 North said they were subjected to malicious t

ee hours, and many had to use the bathroom. Son
without permission, and a group started to line ug
d said there was a riot.

and Lt. Butler, rushed to the unit. Anthony had a

ygering her PTSD from a past abusive relationship

 

said, 'Y‘all a

Butler and Antho

and others specif!

in early July. On|
positive for the v

 

 

t. Butler, in response to one of the girls ask

there! was blood trickling down my legs. My clothes and linen were
stained. ] was so humiliated,” she wrote.

isses and the food from our lockers

‘e breathing; that's wrong enough!"

ny as defendants.

cally named in the lawsuit, the BOP said it does nq

TINE
id, too.

July 6, 51 women and two staff members were post
rus.

| which were transferred to an unlocked room wher

rtains in the

reatment from

ie have medical
to use the

riot gun and

gun in the air and said inmates “need to stop testing him,” one
, wrote. Another woman asked Butler what they had done wrong, and he said that

Lt.
ng, ‘What

Ruqayya

both blood

t comment on

tive. By July 21,

antine unit called
fe possessions

aid those women who were quarantined were “treated absolutely

 

 
Case 4:20-cv-01096-P Docume

A woman described her time in M2 in a letter to
because she said she feared retaliation for talkin

The woman said she started sh

could not taste or smell, and she had|nasal disch
hours to be seen by medical staff or be tested.

As a sanitation worker, I d id my job

safe by working day al
been punished for bei

When she tested positive, she
same clothes. Some women in
were “wonderful” and “kept th
day.

But other women reported “nig
in aroom with 10 women and

Several women described difficulty getting med
me inside her mouth, Panzo wrote.

when a woiman’s tongue swell

M.S. wrote that a woman with
claiming she was going to die

In a letter to the Star-Telegram

fear that has taken over the prison: vyney call th

DEATHS AT CARSWELL

Those who tested negative rem
unit” in July. Women who test
Telegram. She, like many won
inmates.

Veronica Carrera-Perez, 40, ws
19. Within three days, Perez st
up, a woman who was recently
she completed her prison sente

On Aug. 3, Perez died from CC

nd night. I fee

I

Ios
was put in a room

e women calm,”
|

i
1

¢htmarish conditig
four food is throw

COVID-19 hada

, Joyce Godwin,

ained jin the unit,
ed negative “were
ren, tested negativ

as transferred into
arted to complain
nce, asked that he

VID-19, four mo

 

motion for release, she said her

Not including Circle Bear and

Sandra Kincaid, 69, was the second woman

On July 20, 51-year-old Ter

 

sa Ely died whi

nt1 Filed 10/06/20 Page 18 of 22

y to the media.

owing symptoms {of COVID-19 on July 10. She had a cough, shortn
arge. She asked her unit manager to see a doctor, b

ng sick. Tanya Torrence

M2 had been in ‘fe same clothes for 19 days, she said. She said two

n here anyway.”

Perez, four other women have died from COVID-19-related causes a

the Star-Telegram. The Star-Telegram is not using

to not only clean but to keep staff an
| my efforts have not been appreciate

ind someone checked their temperature and pulse o

n in and kicked in by their feet like we’re dogs.”
cal care. A group of inmates had to beat on a door

high fever and “staff refused to help her, so she slit

-woman incarcerated at FMC Carswell,, expressed
is place a hospital, but it is a house of horror.”

according to the women in 2 North, which was dec
left in there to become positive,” Tara Childress to
e multiple times before eventually catching the vin

hat her head hurt, she couldn’t taste anything and §

to die on July 74.
e on a ventilator.

 

Wendy Campbell, 56, died dn Aug. 15

Marie Neba died on Aug. 25

The BOP said in a statement th

be transferred to a hospital setting; either at a loc

or

one.

 

al hospital, or at an institution’s hospital care unit,

PagelD 18

her name

ss of breath,
t had to wait 16

d inmates
d and I have

with six other women in M2. For six days, the woman stayed in the

officers at M2
kimetry twice a

ns” in their rooms. One woman, Windy Panzo, said she was placed

for 15 minutes

her wrists

succinctly the

ared a “positive

ld the Star-
1s from other

ia cell with a woman who had already tested positive for COVID-

she was throwing

released from Carswell told the Star-Telegram. The woman, who was released after
name not be used out of fear of retaliation from the BOP.

hths after she applied for and was denied home cor{finement. In her
medical conditions consisted of shortness of breath and possibly breast cancer.

t Carswell.

at symptomatic inmates whose condition “rises to the level of acute medical care will

f they have

 

 

 

 
 

Case 4:20-cv-01096

I’m only 28-years-old.

will I die behind bars?

Carswell is not accredited as
Carswell is not the only prisq
point had the most cases in th
Kevin Ring, executive direct
like cruise ships — isolated f

go, bringing and taking hom¢

“Now we’ve had a domino ef
wildfire,” Ring said. “There’s

RECOVERED?
On Aug. 8, the Carswell ward

The last week of July, the co:
served again.

 

But women say the virus is not over.

they are not being tested an

transferred into her unit on Aug. 25

I have never felt this helpless and insignificant in my life. The neglect thi
happened at this facility hi
also the staff and officers.
In a statement, the BOP said the number of posi tive inmates at Carswell has dropped “‘as staff have

safely carried out their responsibilities in accorc Jance with CDC guidelines.” The BOP said the pris
guidelines on when inmates should be removed from isolation.

or of t
rom th
the ge

fect Ww!
no sl

jen dec

 
 

-P Docume

wih be ab
Genesis G

i. .
la hospital, so inmk

|
n to struggle with
federal prisons have died from COVID-19, acc
e “l and Fq

e criminal
rms of the

here it hits
owing it do

missary re-open

 

e world and

lared the ue “recovered” and said no one else would be teste

On Aug. 2
andra Shou:
and they had not been tested.

s not on
Samant ,

1t1 Filed 10/06/20 Page19of22 Ff

e to go home healthy to be a mother t
nzalez

ates are sent to a local hospital.

containing the virus. Across the country, 117 peop
ording to the BOP’s website. FMC Fort Worth, am
I Seagoville took that spot in July.

justice reform group FAMM, said the BOP initially
COVID-19. But prisons are not islands; officers aj
sommunity.

i state and it hits the prison, and once it gets into th

wn”

id, women started going outside once a week and h

5, Blake said women are still showing symptoms 4
ders, who is an inmate in Unit 1 South, said 34 pe

 

ly put my life and other inmates in dz
a Forsythe

 
 

PagelD 19

lo my kids? Or

le incarcerated in

en’s prison, at one

treated prisons

nd staff come and

e prison, it’s

d for the virus.
ot meals were

f COVID-19, but
pple were

at has
inger, but

diligently and
on follows CDC

Women also say they still struggle with the emational toll of the lockdown and how they were treated. Childress,

who has anxiety, has not been| able to see a coumselor for three months.

“They'll have people walk th
sitting down one-on-one.”

Childress, and other women in 2 North’s lawsui
punishment. She and Blake stiessed that they ng

On Aug. 24, Judge Mark Pit
woman would need to pay a $

Blake and Childress said that 3

“Anytime we try to speak up a
take our mattresses away from

She said some of the women it
facility transfers, and other inn

 

 

Ome G

r get u

nh the s
hate mi

ugh he units, bu

p, we're y:
us, SO

 

an ordered that th

400 filing fee and

f them have

we’re slee]

uit are bein
ovement. “

:

ie Carswell lawsuit could not be filed as a class act
file her own lawsuit separately.

d to find a lawyer who can help them file the suit

faced retaliation for signing onto the suit.

ainked out, we’re isolated,” Blake said. “We get put

transferred to other prisons. The BOP said it has
We cannot prove that it’s retaliation, but it’s odd,”

that doesn’t help,” she said. “There is no psychola

hope to find justice for what they say has been cr

ing on metal frames. A lot of the women are scare

gical help or
uel and unusual
las a class action.

on suit, and each

in the SHU. They
id.”

limited facility-to-
Blake said.

 

 
Case 4:20-cv-01096-P Docume

@ Video

ore

~ ore
1

ht 1 Filed 10/06/20 Page 20of 22 |

as

PagelD 20 (©

 

of Ale

hionS oxy LT. AW

 

and. LY.

_ wm COBWNSs

to. ew

ROTLE

mee WF Hou sina Oak

 

ge\ AYIA
Yao xn

 

wa ~ Foot @ CX

LOWA

\.

A wWvesragctocrs n
Mio. Ke otade

mal

 

 

 

nia 4

ok gous 14 ecig

 

 

(ay Video.

Po ot- QR

oF Actions YoY _U

T. ANYHODY

 

 

and LT.

VLE

_M Hees vot! 4

SOoUTTtE

 

7 Footag

pD to shdcwo of vse ©

Cocce. ay

nA

 

prach¢

0 Pe in

AN Checrence and crue!

MAK ,

 

- = Coun 5

Oe:

cdecl to ebram evi

LACE

 

be ford

 

he WA

DIOANG 2

 

-_ Shocwe 3 4s

5 He neared OolWuUSse as a Oa

 

oe Ce)

0

led Behavior oy FMC. Co

 

Ska Ee

eywrb-<

PCS.

 

— Per A

_ 3H (

a) FED RCV, P

 

2Vi

ence

 

st oe. reguested

 

© Ex yy

oF *

hore. Cenclom_aubws

 

re Couch

S im_o¢

nial com plant ‘

 

 

ey Exniba

of

Yasks-

shat Wer & eK

 

to tho

ni ares

See. Mask ex

 

Ww QY Lay

VaR co

YAO lant o<@rced in

 

cok) Bix)

arden Cort. jt 30 - — tye

 

se

 

Masks Db

AOT

 

and tas

—

MEW LOAS have alSo su

meet CDC Qu

 

Carswe\{

Soc Aor

proviclina. propec rr

 

LE they A

id Yorr

erov idol At to

le dir)

 

atacc +

ery \ndou

»D low down Ondo tod

kc Ference

 

ladder

ce. she

mwmadtes 7

 

 

 

 

 

 

 

 

 

 

 
AEM EEN BE

Case 4:20-cv-01096-P Document1--Filed 10/06/20 Pa

ge 21 0f 22 PagelD 21.

iM *

‘ .
ae
+

oe OO ens a

yOd ~Peyso aaaasol

  
        

PO. Box 27137
Ft. Worth, TX 761

eae 37141717 a eee US piskict Court
we SOL WD. Terni S*
VN = Sp

7020 1290 oObe 1794 Oe4s = Loney y VOLS
: : Felod.,
Soe A: ad |

_

  

Absa

 
Tee te sam ye

Case 4:20-cv-01096-P Document1 Filed 10/06/20 Page 22 of 22 PagelD 22.

 

_ AyD ey S1Y2 YOIYA 4BA0

(y) "uonerye[ 10 vone nt JO}
yeiseyeu yanjas 02 ysim Aew NOA ‘uORIpsUNt sey
oe Sus RP o ueyqoud jo uonsanb e sasjes

AM aut J} ‘paypedsut sou pausdo aad Joye" Sey
ama su nA 0} Bujpsemsdy 10 Saanperoud Buyyeu

Snosuy passe.oid sem Joya) pasojoua aul
jepeds yanosy3 p E 3 spagevi

deroz x Yon HOI
990L7 XOG 'O'd
[J@S2D DING

 

 
